Case: 17-13833    Date Filed: 06/11/2018   Page: 1 of 2




                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-13833
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 3:16-cr-00161-MMH-JBT-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

GEORGE PENA,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (June 11, 2018)

Before TJOFLAT, NEWSOM and ANDERSON Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal waiver will be enforced
              Case: 17-13833      Date Filed: 06/11/2018   Page: 2 of 2


if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d
1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error); United States v. Buchanan, 131 F.3d 1005, 1008 (11th Cir. 1997) (stating

that motions to dismiss based on sentence appeal waivers should be decided at the

earliest stage, except in extraordinary circumstances, to avoid depriving the

government of the benefit that it has bargained for).




                                           2